PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Pilloff Passino & Cosenza LLP2000 Duke St.Suite 300Alexandria VA 22314

In re Application of Hu et al.
Appl. No. 16/977,549
Filed: September 2, 2020 
Attorney Docket No.: 246-007
For:  WIRELESS POWER TRANSFER DEVICE

:::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.181


This is a decision on the petition filed October 12, 2021, under 37 C.F.R. § 1.181, to request withdrawal of the finality of the Office action mailed on August 11, 2021 and a new time period of at least two months be set to respond.

The petition is GRANTED-IN-PART.

Petitioner alleges the Office action mailed on August 11, 2021 was improper because new anticipation rejections were presented for claims 16 and 25 and new obviousness rejections against claims 1-5, 7, 8, 17, 27, 28, 30, and 31 were not necessitated by any amendment or based on prior art submitted with an IDS filed with payment of a required IDS fee. 

MPEP § 706.07(a) states in part:

“Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant's amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97 (c) with the fee set forth in 37 CFR 1.17 (p).”

37 C.F.R. § 1.181

(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.


A review of the record indicates that a non-final Office action was mailed on April 14, 2021, 
which rejected claims 1-8, 13-17, 25, and 29-31 under U.S.C. § 102(a)(1) over Shinoda (US 20140210274). The non-final Office action included rejections under 35 U.S.C. § 103 of claims 26-28 and 9-12 over Shinoda alone or in combination with additional references: Sempei (US 20140232185), Lee (US 20190109481), and Spinella (US 20150098252).  

Petitioner filed a response to the non-final Office action on July 14, 2021.  The response made no amendment to claims 1 or 16, corrected grammatical errors in claim 25, cancelled claims 6, 9, and 10, and added new claims 32-42.  

A final Office action was mailed on August 11, 2021. The final Office action maintained the rejection under 35 U.S.C. § 102(a)(1) of claims 1-5, 7, 8, 13-17, 25, and 29-31 over Shinoda, the 35 U.S.C. § 103 of claims 26-28 over Shinoda and Sempel, and the 35 U.S.C. § 103 of claims 11 and 12 over Shinoda. The final Office action introduced new grounds of rejection under U.S.C. § 102(a)(1) for claims 16, 25, and 30-33 over Sempel (US 20140232185) and new grounds of rejection under U.S.C. § 103 of claims 1-4, 7, 8, 11-15, 17, 26-29, 34-42 over Sempel (US 20140232185)  and Goma (US 20150256228).  Petitioner filed a response to the final Office action and the aforementioned petition to the Director on October12, 2021.

DECISION

The prosecution record has been reviewed. Claims 1 and 16 were not amended in the amendment filed on July 14, 2021.  Claim 25 was amended but only corrected a grammatical error which did not effect the scope of the claim.  The final Office action include a new rejection of, at least, claim 1 under U.S.C. § 103 over Sempel and Goma; and a new rejection of claims 16 and 25 under U.S.C. § 102(a)(1) over Sempel . These rejections constitute a new grounds of rejection which was not necessitated by an amendment or by the filing of an information disclosure statement, as set forth in MPEP 706(a).  At least for this reason, the Office action mailed on August 11, 2021 should not have been made final. 

The record reveals that Petitioner filed a response to the final Office action on October 12, 2021. Petitioners request for additional time to respond to the final Office action is moot because a response has already been filed.  Furthermore, under 37 C.F.R. § 1.181, filing a petition would not stay the period for filing a reply to an Office action.  As the petitioner has filed a response to the final Office action, the request for additional time is DENIED.

Accordingly, the request to withdraw the finality of the Office action issued on October 12, 2021 is GRANTED.  The request for addition time to respond to the final Office action is DENIED.  

The application is being forward to the Technical Support staff for entry of the response filed on October 12, 2021. From there, it will be returned to the examiner to taking appropriate action.


Telephone inquiries should be directed to Barnie Rexford, Supervisory Patent Examiner, at (571) 272-7492.

/BUMSUK WON/------------__________________________
Bumsuk Won
Acting Director
Technology Center 2800
Electrical Circuits and Systems 
Bw:kt:rb